                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

ATCHAFALAYA BASINKEEPER,
LOUISIANA CRAWFISH PRODUCERS
ASSOCIATION-WEST, GULF RESTORATION                                           CIVIL ACTION
NETWORK, WATERKEEPER ALLIANCE, AND
SIERRA CLUB AND ITS DELTA CHAPTER


VERSUS                                                                       18-23-SDD-EWD


U.S. ARMY CORPS OF ENGINEERS


                                             RULING

       This matter is before the Court on the cross Motions for Summary Judgment filed

by Plaintiffs, Atchafalaya Basinkeeper, Louisiana Crawfish Producers Association-West,

Gulf Restoration Network, Waterkeeper Alliance, and Sierra Club and its Delta Chapter

(“Plaintiffs”);1 Defendant, U.S. Army Corps of Engineers (“Corps”);2 Intervenor Bayou

Bridge Pipeline, LLC (“Bayou Bridge”);3 and Intervenor Stupp Bros, Inc. d/b/a Stupp

Corporation (“Stupp”).4      All Parties filed Oppositions and Replies to the respective

motions.5 The Court has carefully considered the Administrative Record,6 the arguments



1
  Rec. Doc. No. 202.
2
  Rec. Doc. No. 220.
3
  Rec. Doc. No. 213.
4
  Rec. Doc. No. 214.
5
  Rec. Doc. Nos. 214, 220, 223, 224, 225, & 226. Due to the nature of this case, Parties were granted
leave to incorporate motion memoranda and opposition memoranda in one document.
6
  The Parties reference the Administrative Record in this matter as “BBP,” as will the Court.
Document Number: 59245

                                                                                         Page 1 of 48
of all Parties, and the applicable laws and jurisprudence in this matter. For the following

reasons, the Court finds that Plaintiffs’ motion should be DENIED, and the motions of the

Corps, Bayou Bridge, and Stupp should be GRANTED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       This matter arises out of the Corps’ issuance of permits to Bayou Bridge to

construct and maintain a pipeline across the Atchafalaya Basin capable of carrying nearly

half a million barrels a day of crude oil.    The Corps performed two Environmental

Assessments (“EAs”), one pursuant to Section 408 of the Rivers and Harbors Act

(“RHA”),7 and one pursuant to Section 404 of the Clean Water Act (“CWA”)8

       In October 2016, the Corps gave public notice inviting comment on Bayou Bridge’s

Section 404 permit application.9 The Corps subsequently conducted a public hearing and

extended the comment period.10 A few months later, the Corps gave notice also inviting

public comment on Bayou Bridge’s Section 408 application.11 Numerous federal

agencies, state agencies, and private parties provided comments in response.12 Plaintiffs

submitted several letters during the comment periods13 and additional comments

thereafter.14 The record demonstrates that the Corps considered timely comments15 and



7
  Rec. Doc. No. 37-7.
8
  Rec. Doc. No. 15-31.
9
  BBP 5.
10
   Id.
11
   BBP 4412-20.
12
   BBP 6-21.
13
   BBP 14-20,
14
   BBP 1631-75.
15
   BBP 459.
Document Number: 59245

                                                                                Page 2 of 48
conducted multiple meetings with Bayou Bridge and others during the review process.16

       Following its year-long review of this project proposal, the Corps prepared a 135-

page Section 408 EA, with nearly 200 pages of appendices.17 In conjunction, the Corps

also prepared a Section 404 EA that totaled 92 pages.18 The Corps coordinated “between

[its] Section 408 process and the . . . Section 404 process[ ].”19

       Based on these EAs, the Corps ultimately concluded that no Environmental Impact

Statement (“EIS”) was necessary; however, Plaintiffs challenged this decision in this

Court and moved for a temporary restraining order and preliminary injunction to stop the

project from going forward without the completion of an EIS.20 Plaintiffs claimed that the

Corps’ review failed to assess critical environmental impacts arising from project

construction and operations and a long history of alleged noncompliance of prior Corps

pipeline permits in violation of the National Environmental Policy Act (“NEPA”)21 and that

the Corps’ failed to consider oil spill risks in violation of the CWA. Plaintiffs also argued

that the Corps violated both NEPA and the CWA by relying on inadequate mitigation.

       The Court denied Plaintiffs’ request for a temporary restraining order22 but held a

two-day hearing on Plaintiffs’ request for a preliminary injunction and ultimately issued a

Ruling granting a preliminary injunction and halting the project.23 The Court disagreed


16
   BBP 34; BBP 462; BBP 4225-26.
17
   BBP 327-471.
18
   BBP 1-92.
19
   BBP 342.
20
   Rec. Doc. Nos. 15 & 16.
21
   42 U.S.C. §§ 4321-4370f.
22
   Rec. Doc. No. 24.
23
   Rec. Doc. Nos. 81 & 86.
Document Number: 59245

                                                                                  Page 3 of 48
with Plaintiffs’ contention that the Corps failed to take a “hard look” at the likelihood and

risks of oil spills in the EAs;24 however, the Court granted the injunction finding a likelihood

of success on the merits regarding the Corps’ mitigation remedy for the loss of wetlands

and the inadequacy of the Corps’ consideration of the pipeline’s cumulative impacts when

considered with a history of past noncompliance.25 Both the Corps and Bayou Bridge

appealed this decision to the Fifth Circuit Court of Appeals.26

        The Fifth Circuit stayed the injunction pending appeal and ultimately reversed the

Court, concluding that that Corps’ EA analysis under Section 404 and 408 satisfied the

requirements of NEPA and the CWA.27 Following the Fifth Circuit Court of Appeals’

Ruling, the project construction continued, and the pipeline is now fully operational,

subject to some cleanup and restoration.          Plaintiffs subsequently moved to file an

Amended Complaint, which the Court denied as futile.28            The Corps completed the

Administrative Record and filed a Notice of Lodging of Certified Administrative Record.29

Bayou Bridge moved to complete the administrative record,30 arguing the Corps failed to

include materials it considered relating to oil spill risks, and Plaintiffs moved to supplement

the record and/or have the Court consider extra-record evidence of purported expert

analysis contradicting several conclusions the Corps reached.31 The Corps opposed both


24
   Rec. Doc. No. 86, pp. 28-29.
25
   Id. at pp. 39-45; 49-51.
26
   Rec. Doc. Nos. 82 & 87.
27
   894 F.3d 692 (5th Cir. 2018).
28
   Rec. Doc. Nos. 127, 192.
29
   Rec. Doc. No. 152.
30
   Rec. Doc. No. 157.
31
   Rec. Doc. No. 158.
Document Number: 59245

                                                                                    Page 4 of 48
motions, and the Court denied both motions for reasons assigned in its May 14, 2019

Ruling.32 Now before the Court are the Parties’ Motions for Summary Judgment as

described above.

II.    FEDERAL AGENCY REVIEW

        Under § 706 of the Administrative Procedure Act (“APA”),33 a reviewing court must

uphold the agency's action unless it is found to be “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.”34 The reviewing court must hold

unlawful and set aside agency action that is contrary to constitutional right, in excess of

statutory authority, or without observance of procedure required by law.35 The ultimate

standard of review is a narrow one.36 “The court is not empowered to substitute its

judgment for that of the agency.”37 In applying this standard, “the focal point for judicial

review should be the administrative record already in existence, not some new record

made initially in the reviewing court.”38 Nevertheless, although the arbitrary and capricious

standard of review is highly deferential, “it is by no means a rubber stamp.”39 Alleged

violations of both NEPA and the CWA are reviewed under the APA.




32
   Rec. Doc. No. 198.
33
   5 U.S.C. § 706.
34
   5 U.S.C. § 706(2)(A).
35
   Id. § 706(2)(B)-(D).
36
   Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 416, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971)
abrogated on other grounds by Califano v. Sanders, 430 U.S. 99, 97 S.Ct. 980, 51 L.Ed.2d 192 (1977).
37
   Id.
38
   Camp v. Pitts, 411 U.S. 138, 142, 93 S.Ct. 1241, 36 L.Ed.2d 106 (1973).
39
   U.S. v. Garner, 767 F.2d 104, 116 (5th Cir. 1985).
Document Number: 59245

                                                                                           Page 5 of 48
        A. NEPA

        The National Environmental Policy Act of 1969 (“NEPA”),40 mandates that federal

agencies evaluate the environmental impacts of proposed agency action before taking

action.41 NEPA is a procedural statute intended “to ensure that federal agencies ‘carefully

consider detailed information concerning significant environmental impacts,’ and at the

same time ‘guarantee that the relevant information will be made available to the larger

audience that may also play a role in both the decision making process and the

implementation of that decision.’”42

        NEPA requires federal agencies to prepare a detailed EIS for all “major federal

actions significantly [affecting] the quality of the human environment.”43 The threshold

determination of whether the effect of the proposed action is sufficiently “significant” to

necessitate the production of an EIS is made by the preparation of an Environmental

Assessment (“EA”).44 The EA is a more “concise” environmental review that “briefly”

discusses the relevant issues and either reaches a conclusion that preparation of an EIS

is necessary or concludes with a “Finding of No Significant Impact” (“FONSI”).45 An EA




40
   42 U.S.C. §§ 4321-4370d.
41
   42 U.S.C. § 4332(1); Baltimore Gas and Elec. Co. v. Natural Resources Defense Council, 462 U.S. 87,
97 (1983).
42
   Sabine River Authority v. U.S. Dept. of Interior, 951 F.2d 669, 676 (5th Cir.1993) (quoting Robertson v.
Methow Valley Citizens Council, 490 U.S. 332, 109 S.Ct. 1835, 104 L.Ed.2d 351 (1989)).
43
   42 U.S.C. § 4332(C).
44
   Sabine River, 951 F.2d at 677.
45
   Id.
Document Number: 59245

                                                                                              Page 6 of 48
is conducted to “provide sufficient evidence and analysis for determining whether to

prepare an [EIS].”46

        In making this determination, agencies are to consider both direct and indirect

effects of its decision “which are caused by the action and are later in time or farther

removed in distance, but are still reasonably foreseeable.”47 An impact is reasonably

foreseeable if a “person of ordinary prudence would take it into account in reaching a

decision.”48 The Corps must consider even relatively unlikely events with significant

impacts, like accidents.49

        “The EA is a rough-cut, low-budget environmental impact statement designed to

show whether a full-fledged environmental impact statement-which is very costly and

time-consuming to prepare and has been the kiss of death to many a federal project-is

necessary.”50 Thus, the ultimate purpose of the EA is to lead to one of two findings:

“either that the project requires the preparation of an EIS to detail its environmental

impact, or that the project will have no significant impact ... necessitating no further study

of the environmental consequences which would ordinarily be explored through an EIS.”51

If the former is found, then the agency must proceed with a full blown EIS; if the latter is

found, the agency issues a FONSI and has no further obligations under NEPA.52



46
   40 C.F.R. § 1508.9(a)(1).
47
   40 C.F.R. §1508.8(b); O’Reilly v. U.S. Army Corps of Engineers, 477 F.3d 225, 228 (5th Cir. 2007)
48
   City of Shoreacres v. Waterworth, 420 F.3d 440, 453 (5th Cir. 2005).
49
   40 C.F.R. § 1502.22(b)(4).
50
   Sabine River, 951 F.2d at 677 (internal quotations and citations removed).
51
   Id.
52
   Id.
Document Number: 59245

                                                                                            Page 7 of 48
       Notably, the NEPA statutory framework provides no substantive guarantees; it

prescribes adherence to a particular process, not the production of a particular result.53

NEPA “is a procedural statute that demands that the decision to go forward with a federal

project which significantly affects the environment be an environmentally conscious

one.”54   The statute “does not command the agency to favor an environmentally

preferable course of action, only that it make its decision to proceed with the action after

taking a ‘hard look at environmental consequences.’”55 Indeed, “NEPA does not prohibit

the undertaking of federal projects patently destructive of the environment; it simply

mandates that the agency gather, study, and disseminate information concerning the

projects' environmental consequences.”56        Thus, while “[o]ther statutes may impose

substantive environmental obligations on federal agencies . . . NEPA merely prohibits

uninformed-rather than unwise-agency action.”57 “Agency actions with adverse

environmental effects can thus be NEPA compliant where ‘the agency has considered

those effects and determined that competing policy values outweigh those costs.’”58

       Further, the Fifth Circuit has found that the fact that plaintiffs or their experts take

great issue with the factual findings and ultimate conclusions of the agency does not

render those findings and conclusions “arbitrary and capricious.”59 As the court noted,


53
   Robertson, 490 U.S. at 350, 109 S.Ct. 1835.
54
   Sabine River, 951 F.2d at 676 (quoting Robertson, 490 U.S. at 350).
55
   Id. (quoting Robertson, 490 U.S. at 350, 109 S.Ct. 1835).
56
   Id.
57
   Robertson, 490 U.S. at 351.
58
    Standing Rock Sioux Tribe v. U.S. Army Corps of Engineers, 255 F.Supp.3d 101, 113 (D.D.C.
2017)(quoting Ohio Valley Envtl. Coal v. Aracoma Coal Co., 556 F.3d 177, 191 (4th Cir. 2009)).
59
   Spiller v. White, 352 F.3d 235 (5th Cir. 2003).
Document Number: 59245

                                                                                   Page 8 of 48
government agencies-and not the federal courts-are the entities NEPA entrusts with

weighing evidence and reaching factual conclusions:

        Where conflicting evidence is before the agency, the agency and not the
        reviewing court has the discretion to accept or reject from the several
        sources of evidence. The agency may even rely on the opinions of its own
        experts, so long as the experts are qualified and express a reasonable
        opinion.60
        Moreover, even if a court was convinced that the plaintiffs' experts were more

persuasive than those relied upon by the agency, the court would still be compelled to

uphold the agency’s finding so long as their experts were qualified and their opinions

reasonable.61

        B. CWA

        The Clean Water Act is a pollution control statute that establishes a comprehensive

program designed to “restore and maintain the chemical, physical, and biological integrity

of the Nation's waters.”62 To achieve this goal, the CWA prohibits the discharge of

pollutants, including dredged or fill material, into navigable waters unless authorized by a

CWA permit.63 The CWA defines “navigable waters” as “waters of the United States,”

which, in turn, is defined by regulation to include certain wetlands.64




60
   Id. at 243, quoting Sabine River, 951 F.2d at 678.
61
   Id. (citing Sabine River, 951 F.2d at 678; Marsh, 490 U.S. at 378, 109 S.Ct. 1851 (“[w]hen specialists
express conflicting views, an agency must have the discretion to rely on the reasonable opinions of its own
qualified experts, even if, as an original matter, a court might find contrary views more persuasive.”)).
62
   33 U.S.C. § 1251(a).
63
   33 U.S.C. § 1311(a).
64
   33 U.S.C. § 1362(7); 33 C.F.R. § 328.3(a)-(b).
Document Number: 59245

                                                                                              Page 9 of 48
       Section 404 of the CWA authorizes the Corps to regulate discharges of dredged

and fill material into wetlands through permitting procedures.65 In addition to passing a

public interest review which balances reasonably expected benefits against reasonably

foreseeable detriments, all CWA section 404 permits must meet guidelines issued by the

Environmental Protection Agency and the Corps under CWA section 404(b)(1).66 These

“404(b)(1) Guidelines” specify that the Corps must ensure that the proposed fill will not

cause significantly adverse effects on human health or welfare, aquatic life, and aquatic

ecosystems.67 To comply with this requirement, the Corps must make a written

determination of the effects of a proposed activity “on the physical, chemical, and

biological components of the aquatic environment ....”68

       The 404(b)(1) Guidelines also provide that “no discharge of dredged or fill material

shall be permitted unless appropriate and practicable steps have been taken which will

minimize potential adverse impacts of the discharge on the aquatic ecosystem.”69 Under

the Guidelines, a project may generally not be permitted where there is “a practicable

alternative to the proposed discharge which would have less adverse impact on the

aquatic ecosystem, so long as the alternative does not have other significant adverse

environmental consequences.”70



65
   33 U.S.C. § 1344.
66
   See 33 U.S.C. § 1344(b)(1), 1344(e)(1); 33 C.F.R. § 320.4.
67
   40 C.F.R. § 230.10(c)(1)-(3).
68
   Id. § 230.11.
69
   40 C.F.R. § 230.10(d).
70
   40 C.F.R. § 230.10(a); see generally City of Shoreacres v. Waterworth, 332 F.Supp.2d 992, 1015–16
(S.D.Tex. 2004).
Document Number: 59245

                                                                                       Page 10 of 48
        C. RHA

        The principal purpose in enacting the Rivers and Harbors Act71 was to facilitate the

federal government's ability to ensure that navigable waterways, like any other routes of

commerce over which it has assumed control, remain free of obstruction.72                              “The

coverage of the Rivers and Harbors Act is broad, and its principal beneficiary is the United

States government.”73 Section 408 of the Rivers and Harbors Act makes it illegal for any

person to damage or impair a public work built by the United States to prevent floods.74

However, the Corps may “grant permission for the alteration or permanent occupation or

use of any of the aforementioned public works when ... such occupation or use will not be

injurious to the public interest and will not impair the usefulness of such work.”75

III.    STANDARD FOR SUMMARY JUDGMENT

        A court should grant a motion for summary judgment when the movant shows “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”76 The party moving for summary judgment is initially responsible for

identifying portions of pleadings and discovery that show the lack of a genuine issue of




71
   33 U.S.C. § 408.
72
    Board of Com’rs of Southeast Louisiana Flood Protection v. Tennessee Gas Pipeline Co., LLC, 88
F.Supp.3d 615, 632 (E.D. La. 2015)(citing Wyandotte Transp. Co. v. United States, 389 U.S. 191, 201, 88
S.Ct. 379, 19 L.Ed.2d 407 (1967)).
73
   Id. at 632-33 (citing In re S. Scrap Material Co., L.L.C., 713 F.Supp.2d 568, 575 (E.D.La. 2010) (Feldman,
J.) (citing Wyandotte Transp. Co. v. United States, 389 U.S. 191, 201, 88 S.Ct. 379, 19 L.Ed.2d 407
(1967))).
74
   Id. at 633 (citing 33 U.S.C.A. § 408).
75
   Id., n. 160 (quoting 33 U.S.C. § 408).
76
   Fed. R. Civ. P. 56.
Document Number: 59245

                                                                                              Page 11 of 48
material fact.77 A court must deny the motion for summary judgment if the movant fails

to meet this burden.78

        If the movant makes this showing, however, the burden then shifts to the non-

moving party to “set forth specific facts showing that there is a genuine issue for trial.”79

This requires more than mere allegations or denials of the adverse party's pleadings.

Instead, the nonmovant must submit “significant probative evidence” in support of his

claim.80 “If the evidence is merely colorable, or is not significantly probative, summary

judgment may be granted.”81

        A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment.82 The court is also required to view all evidence in the

light most favorable to the non-moving party and draw all reasonable inferences in that

party's favor.83 Under this standard, a genuine issue of material fact exists if a reasonable

trier of fact could render a verdict for the nonmoving party.84

IV.     PARTIES’ POSITIONS, GENERALLY

        A.      Plaintiffs

        Plaintiffs maintain that the Corps issued the RHA 408 and CWA 404 permits based

on the premise that the project— “a massive crude oil pipeline, operated by a company


77
   Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).
78
   Id.
79
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted).
80
   State Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir. 1990).
81
   Anderson, 477 U.S. at 249 (citations omitted).
82
   Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).
83
   Clift v. Clift, 210 F.3d 268, 270 (5th Cir. 2000).
84
   Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).
Document Number: 59245

                                                                                     Page 12 of 48
with a terrible safety track record, in one of the nation’s most sensitive and unique aquatic

environments” —would not result in any significant environmental impacts warranting an

EIS and was in the public interest.85 Plaintiffs argue that the Corps’ conclusions are

fundamentally flawed and contrary to law for two primary reasons.

        First, Plaintiffs contend the Corps never took a “hard look” at the risk of oil spills in

the remote and uniquely aquatic environment of the Atchafalaya Basin. Rather, the Corps

“rubber-stamped” a risk assessment provided by Bayou Bridge, without independent

analysis, oversight, or input from other agencies with expertise.86 Plaintiffs also claim the

Corps ignored extensive evidence that the “proponent-supplied oil spill assessment” was

“hopelessly incomplete and one-sided.”87 Plaintiffs maintain Bayou Bridge’s analysis

“gravely underestimates the risk of an incident, as well as its potential size”; “overstates

the company’s ability to detect a spill, as well as its ability to respond to one in the remote

Atchafalaya Basin”; and “completely overlooks critical issues like the company’s worst-in-

the-industry safety record, and the special risks posed by tar sands crude.”88          Further,

Plaintiffs claim that, rather than address these important issues in its environmental

review, which were repeatedly pointed out by Plaintiffs and others, the Corps simply

ignored them.

        Second, Plaintiffs maintain that the Corps’ NEPA and CWA analysis ignored other




85
   Rec. Doc. No. 202-2, p. 10.
86
   Id.
87
   Id.
88
   Id.
Document Number: 59245

                                                                                    Page 13 of 48
grave environmental impacts arising from the construction of the pipeline through the

Atchafalaya Basin, arguing that the creation of a major new channel across the Basin will

have serious and irreversible impacts to the Basin by changing water flows and

encouraging deposition of sediment that is the death knell of swamps. Plaintiffs contend

commenters repeatedly brought these concerns to the Corps’ attention, but the Corps

focused only on direct impacts and ignored serious indirect impacts of the project. Further,

Plaintiffs claim the Corps failed to recognize or mitigate for the significant hydrologic and

sediment impacts the project would cause. Plaintiffs also take issue with the Corps’

designation of most construction impacts as temporary, which Plaintiffs claim is based on

an assumption that the destroyed cypress-tupelo vegetation would grow back, an

assumption they contend is belied by the record. Plaintiffs contend the Corps’ failure to

address these impacts is unlawful, and the Court should grant summary judgment in

Plaintiffs’ favor and vacate the underlying permits pending full compliance with NEPA and

the CWA.

          B.      The Corps

          The Corps unsurprisingly disagrees with Plaintiffs’ position and contends it did not

“simply defer to the pipeline proponent” but did, indeed, engage in a lengthy and in-depth

inquiry with Bayou Bridge, requiring substantial revisions and updates to draft

environmental analyses and requesting and obtaining additional data and information, as

well as requesting comments and information from the public and other agencies.89 Also,


89
     Rec. Doc. No. 220, p. 8.
Document Number: 59245

                                                                                  Page 14 of 48
the Corps contends its analysis satisfies the “hard look” standard of NEPA and the public

interest analysis requirement of the CWA. The record demonstrates that the Corps

examined the nine major risk factors for an oil release and reasonably concluded such a

risk of a release in the Basin was low. Further, the Corps used a “worst case scenario”

spill model to look at the potential scale of that unlikely event and its potential impacts on

resources in the basin. Following this analysis, the Corps concluded that the risk of an

oil release was not likely to have a significant impact on the environment, and the Corps

maintains that its conclusions are supported by the record and entitled to substantial

deference under the law.

       The Corps also claims the record demonstrates that it took a hard look at both

direct and indirect construction impacts in the Basin, as well as possible long-term

changes to sediment accretion and Basin hydrology. The Corps claims that, contrary to

Plaintiffs’ suggestion, there is no major new channel across the Basin; rather, the Bayou

Bridge pipeline is largely co-located alongside existing rights-of-way to minimize wetlands

disturbance. Moreover, the Corps notes that it required Bayou Bridge to take both short-

and long-term measures following construction to ensure stabilization of disturbed areas

and to mitigate against increased turbidity. The Corps likewise required Bayou Bridge to

return the construction footprint to its pre-construction contours, preventing any changes

to the Basin’s hydrology. The Corps maintains these issues were addressed in the EAs,

and it reasonably concluded they were not significant, satisfying both NEPA and the

CWA.

Document Number: 59245

                                                                                 Page 15 of 48
        The Corps contends Plaintiffs’ challenge to its mitigation methodology was rejected

by the Fifth Circuit and should fail again here. The Corps maintains that the record

establishes that construction of the pipeline will not result in any permanent loss of

wetlands, and wetlands converted from scrub-shrub or forested habitat to herbaceous

habitat will continue to function. The Corps argues that its finding on this issue is

reasonable and comports with the Corps’ statutory and regulatory mandates. Additionally,

the Corps contends its disclosure of the conversion of those wetlands and finding that

those impacts are not significant fulfilled the Corps’ obligations under NEPA.

        The Corps submits that the following facts are supported by the administrative

record. The Bayou Bridge pipeline is an approximately 163-mile long, 24-inch diameter

crude oil pipeline running from Lake Charles, Louisiana to St. James, Louisiana90 that is

capable of safely transporting 480,000 barrels of domestic crude oil per day to various

crude oil terminals for eventual transportation by existing pipelines to refineries on the

Gulf Coast.91 The Corps maintains that pipelines “are a safer, more environmentally

responsible, and more economical method of delivering large quantities of crude than

other delivery methods.”92

        The Corps also notes that it does not permit or regulate oil and gas pipelines;

rather, the United States Department of Transportation, Pipeline and Hazardous Materials




90
   BBP 337.
91
   BBP 340.
92
   Rec. Doc. No. 220, pp. 9-10 (citing BBP 343-45 (explaining lack of feasibility of truck and rail shipping of
crude)).
Document Number: 59245

                                                                                                Page 16 of 48
Safety Administration (“PHMSA”) is the federal entity charged with establishing safety

standards for pipelines. Pursuant to 49 C.F.R. § 194.7(a), PHMSA fulfills part of this

responsibility by requiring pipeline operators to submit a spill response plan that meets

PHMSA’s requirements before the operator can “handle, store, or transport oil in th[e]

pipeline.” Further, PHMSA determines whether a spill response plan meets its regulatory

requirements.93

       As this project required permits under Section 404 and Section 408, the Corps

completed EAs analyzing the likely impacts of construction and pipeline operation,

including in the Basin.94 While there is overlap in the analysis for the Section 404 and

Section 408 permits, the Corps contends each focuses on the different agency actions

required for the project. The Section 404 permit authorizes “dredge and fill” elements of

the project’s construction, associated mitigation, and the Corps’ environmental analysis

focuses on those elements. The Section 408 permission authorizes the project’s

crossings of federal projects and federal easements. Relevant to Plaintiffs’ claims, the

Section 408 EA analyzed the risk of an oil spill along the entire length of the pipeline and

used a model from PHMSA to estimate the likely scope of a “worst case” release through

a guillotine cut of an above-ground pipeline.95 The Corps maintains that the PHMSA data




93
   49 C.F.R. § 194.119 (describing PHMSA’s process for reviewing and approving pipeline spill response
plans).
94
   BBP 1-92 (§ 404 Memorandum for Record, including the Section 404 EA); BBP 327-471 (§ 408 EA).
95
   BBP 354.
Document Number: 59245

                                                                                        Page 17 of 48
from real-world pipeline spills demonstrates that this worst case scenario is extraordinarily

unlikely, and most pipeline spills are much smaller.96

        The Corps notes that the Section 404 EA expressly incorporates, and properly

relies upon, the Section 408 EA, including the spill risk analysis and potential impacts

analysis. In approving the Section 404 permit and issuing a FONSI, the District

Commander “reviewed the information provided by the applicant, the comments received

from the public in writing and at the public hearing, the assessment prepared as part of

the Section 408 review and [the 404] assessment of the environmental impacts.”97 Thus,

the two EAs, while addressing separate agency actions, complemented each other and

informed the Corps about potential environmental impacts of the project’s construction,

crossings, and operations. Based on these EAs, the District Commander found that the

issuance of the Section 404 Permit and the Section 408 Permission would not result in a

significant impact to the physical environment.98

        C.      Bayou Bridge

        Bayou Bridge claims that Plaintiffs’ complaints about this project have already

been rejected by the Fifth Circuit, so the Plaintiffs are “repackag[ing]” their same claims

challenging the same agency actions.99 However, now there exists a full administrative

record which Bayou Bridge contends provides even greater support for the lawfulness of



96
   Id.
97
   BBP 91; see also Rec. Doc. 86 at 22 (finding that the Section 404 EA “clearly and explicitly references
and incorporates the finding of the Section 408 EA.”).
98
   BBP 91; BBP 131-36.
99
   Rec. Doc. No. 213-1, p. 10.
Document Number: 59245

                                                                                            Page 18 of 48
the challenged agency actions.

           Bayou Bridge states that the Corps “employed a rigorous and thorough yearlong

review process” before issuing the two permits at issue to Bayou Bridge for construction

of the pipeline.100 Bayou Bridge notes that, during this review process, the Corps sought

public comment, held a public hearing, extended the comment period, reviewed input

from Plaintiffs and others, considered a project-specific risk analysis, and oversaw the

creation of a worst-case-scenario oil spill model to help assess the potential impacts if a

leak were to occur. Further, the spill model, which was prepared in the manner that the

relevant federal agency prescribes, was designed to greatly overstate the effects of a

spill, and it assessed risks over the entire pipeline route.

           At the end of the process, the Corps’ comprehensive EAs demonstrated that a

large spill could have grave consequences, but the Corps concluded that, because the

risk of such an event was low, granting the permits and allowing the project to proceed

would have no significant impact on the environment.           Thus, no EIS was deemed

necessary.

           Bayou Bridge contends Plaintiffs are seeking relief regarding oil spills that the

Court has already precluded in ruling on the preliminary injunction request. Bayou Bridge

quotes this Court’s previous finding that the Corps gave “extensive and appropriate

consideration” to the various environmental concerns and that the record was “replete




100
      Id., p. 10.
Document Number: 59245

                                                                                Page 19 of 48
with evidence that the Corps did indeed take a ‘hard look’ at the risk of oil spills.”101 Bayou

Bridge contends Plaintiffs’ arguments remain no more than disagreements with how the

Corps evaluated this information, and, as the Court has already held, is no basis for

holding an agency action to be arbitrary or capricious.

        Bayou Bridge argues Plaintiffs’ construction impact claims fare no better because

the Corps considered and mitigated indirect impacts on the environment and supported

its conclusion that such impacts would be temporary. Further, the Fifth Circuit held that

the Court “clearly erred” in agreeing with Plaintiffs and finding that any wetlands “will be .

. . irretrievably lost.”102 Thus, Bayou Bridge maintains Plaintiffs’ motion should be denied,

and the Court should grant summary judgment in favor of the Corps.

        D.      Stupp Bros. Inc.

        Stupp offers essentially the same arguments as Bayou Bridge in favor of the

Corps, and they will not be restated here.

V.      ANALYSIS

        A.      Oil Spills

        To the extent Plaintiffs re-urge the same oil spill arguments rejected by the Court

in its Ruling on their motion for preliminary injunction,103 the Court declines to reconsider

these arguments. Based on the Section 404 and 408 EAs, the Court found that it was

not improper for the Corps to rely upon the Section 408 EA in reaching its conclusions in


101
    Rec. Doc. No. 86, pp. 27-28.
102
    Atchafalaya Basinkeeper, 894 F.3d at 699 n.3 (omission in original) (internal quotation marks omitted).
103
    Rec. Doc. No. 86.
Document Number: 59245

                                                                                             Page 20 of 48
the Section 404 EA.104        The Court further found that: “page 91 of the Section 404 EA

clearly and explicitly references and incorporates the finding of the Section 408 EA. The

Court is also satisfied that the Section 408 EA was not too narrow in scope to support the

FONSI as the spill model utilized in both was the same, and the analysis was conducted

every 200 feet along the entire length of the 162-mile pipeline.”105

        The Court also found that the Corps took the “hard look” required by the law at the

risk and potential impacts of oil spills in the Basin, and the Court likewise found no error

with the Corps’ reliance on PHMSA’s expertise in assessing this risk.106 The completed

administrative record serves only to bolster the Court’s previous findings, not undermine

them as Plaintiffs suggest.

        Plaintiffs argue that, considering the completed administrative record, it is apparent

that the Section 408 EA is “grossly inadequate with respect to oil spills and leaks,” and

the Corps’ conclusion of no significant impact of the risk and impact of oil spills fails to

satisfy NEPA because the Corps failed to consider several critical issues that were

brought to the Corps’ attention during the administrative process.107 In conjunction with

this argument, Plaintiffs request that the Court reconsider its denial of their motion to

supplement the administrative record with oil spill risk/impact analysis from their experts.




104
    Id. at pp. 21-22.
105
    Id. at p. 22.
106
    Id. at pp. 26-27.
107
    Rec. Doc. No. 202-2, pp. 21-22.
Document Number: 59245

                                                                                 Page 21 of 48
The Court declines this invitation for the reasons set forth in that Ruling.108

        Nevertheless, the Court will address some new arguments raised by Plaintiffs and

will expound on its prior findings in light of the completed administrative record.

                1. Independent Review/ “Rubber Stamp” Review

        Plaintiffs argue that the Corps failed to undertake any independent review of Bayou

Bridge’s analysis of spill risks and impacts and, rather, delegated this responsibility to

Bayou Bridge and ultimately “rubber stamp[ed] [] a consultant-prepared NEPA

document.”109 Plaintiffs maintain that the Corps never applied any expertise whatsoever

to the question of oil spills and never conducted any independent analysis of the EA

written by Bayou Bridge.           Rather, Plaintiffs claim, “it accepted without question or

oversight whatever BBP gave it, even though the company’s self-interest in downplaying

risks should have been self-evident … .”110 Plaintiffs claim the Corps allowed Bayou

Bridge to draft the Section 408 EA “with only the scantest input.”111 Plaintiffs cite to

allegedly “preposterous” and “false” claims in the EA submitted by Bayou Bridge and

allegedly adopted by the Corps without independent analysis or review.112 Plaintiffs

complain again about the “worst case spill” analysis (that the Court has previously held



108
    Rec. Doc. No. 198. Accordingly, the Court will not consider arguments by Plaintiffs that would require
the Court to consider extra-record evidence or that would merely require the evaluation of competing expert
evidence.
109
    Rec. Doc. No. 202-2, p. 22 (quoting Sierra Club v. Sigler, 695 F.2d 957, 962 n.3 (5th Cir. 1983)(“[A]n
agency may not delegate its public duties to private entities…particularly private entities whose objectivity
may be questioned on grounds of conflict of interest.”)).
110
    Id. at pp. 23-24.
111
    Id. at p. 24.
112
    Id.
Document Number: 59245

                                                                                              Page 22 of 48
to be adequate under NEPA and the CWA) and argue: “This is a case where the Corps

uncritically relied on complex technical information submitted by a self-interested

proponent, and rubber-stamped it with no attempt whatsoever to verify its conclusions.”113

        Plaintiffs further contend that the Corps “does not appear to have any relevant

expertise on staff, nor did it turn to outside agencies like PHMSA …to supply it.”114

Plaintiffs maintain the Corps’ alleged deference and reliance upon PHMSA’s expertise is

undermined by the administrative record, which they contend reveals the Corps never

sought or received any input from PHMSA, or any other agency, on the oil spill issue.

Plaintiffs contend the Corps’ representation that PHMSA has the primary responsibility

for the issuance of special permits for the operation of crude oil pipelines is “simply

wrong.”115 Plaintiffs claim no PHMSA permit or approval was ever required or obtained

for this project, and Bayou Bridge operated the pipeline for months without a PHMSA-

approved spill plan.

        The Corps objects to Plaintiffs’ characterization of its independent oil spill risk

review and analysis and its reliance on PHMSA data in concluding that the risk of an oil

spill in the Basin is low. The Corps maintains that Plaintiffs’ contention that it delegated

its NEPA responsibilities to Bayou Bridge is false and undermined by the administrative

record, which demonstrates that the Corps “undertook an exacting analysis of the



113
    Id. at p. 25.
114
    Id.
115
    Id. at p. 26. Plaintiffs cite Sierra Club v. U.S. Army Corps of Engineers, 803 F.3d 31, 55 n.8 (D.C.C.
2015) (“Pipelines transporting oil within the United States are not subject to any general requirement of
federal governmental evaluation and approval.”).
Document Number: 59245

                                                                                            Page 23 of 48
materials provided by the proponent, requested changes, sought and obtained additional

information, and consulted with other federal agencies.”116 Thus, the Corps argues it

fulfilled its NEPA obligations and did, indeed, take a “hard look” at this project.

        First, the Corps acknowledges that Corps’ regulations allow for the permit applicant

to provide information required for NEPA and other environmental reviews, but these

regulations clearly require that the Corps conduct an independent and impartial review of

that information.117      When an applicant submits environmental documentation for a

project, the Corps’ District convenes a team of engineers and specialists to conduct a

technical review under a District-specific review plan.118            The Corps claims the record

shows that the Corps and Bayou Bridge “engaged in an over one-year long back-and-

forth about the information in the EA, including the information about the risk of oil spills

central to Plaintiffs’ challenge.”119 The Corps cites the portions of the record which contain

multiple redline drafts of the Section 408 EA with comments by Corps officials120 and

numerous examples of correspondence requiring specific additional information from

Bayou Bridge:

        See BBP 2276-77 (email requesting, among other things, more information
        about “potential oil spill effects on waterways, fisheries and wildlife” and
        more discussion about “monitoring and operational practices that would
        minimize risk from a spill or petroleum release”); BBP 3226-30 (email
        providing updated information and maps in response to Corps requests);

116
    Rec. Doc. No. 220, p. 18.
117
    Id. at pp. 26-27 (citing 40 C.F.R. § 1506.5(b); 33 C.F.R. pt. 325, App. B(8)(f); see also BBP 18480-82
(Corps District 408 review procedures); BBP 22121-23 (Corps 408 environmental compliance
requirements)).
118
    See BBP 22124-25 (explaining the District-led Agency Technical Review process).
119
    Rec. Doc. No. 220, p. 27.
120
    BBP 1676-1819; BBP 1920-2057.
Document Number: 59245

                                                                                            Page 24 of 48
        BBP 4084-89 (proposed drill plan from proponent in response to Corps
        concerns regarding the risk of hydraulic fracture and inadvertent drilling fluid
        returns at the Calcasieu river crossing); BBP 4191-4193 (Corps responding
        to proponent’s frustration with the speed of Corps review); BBP 4232-45
        (letter from Corps’ engineering review team requesting a resubmitted
        project proposal with additional information in response to Corps
        comments); BBP 7224-66 (memorandum documenting review and
        comments from Corps’ operations division).121

        The Corps insists that the record demonstrates that the Corps consulted with other

relevant agencies and governmental bodies during this review process and sought input

regarding the project.122       At the conclusion of this review process, the leaders of the

Corps review teams signed documents confirming their independent Agency Technical

Review of the information submitted by Bayou Bridge.123 The Corps maintains this

independent review, as well as consultation with stake-holders, other federal agencies,

and non-federal governmental entities, satisfied the Corps’ NEPA obligations.

        Moreover, the Corps contends the record reveals that the Corps did not “rubber

stamp” a project that began with Bayou Bridge’s initial 35-page draft assessment124 and

ended over a year later with a 92-page Section 404 EA and a 145-page Section 408

EA.125 The Corps stated: “This is not a case like Sigler, where the Corps only had two

months to review a draft EIS prepared by the project proponent.”126 Rather, the Corps



121
    Rec. Doc. No. 220, p. 27.
122
     BBP 12842-43 (comments from EPA regarding minimizing impacts, hydrology, sediment, and
mitigation); BBP 14443 (NOAA providing no objections to the issuance of the permit); BBP 15831-49 (letters
of no objection from non-federal sponsors).
123
    BBP 248; BBP 250.
124
    BBP 15850-85.
125
    BBP 1-92; 327-471.
126
    Rec. Doc. No. 220, p. 28 (citing Sierra Club v. Sigler, 695 F.2d 957, 962 n. 3 (5th Cir. 1983).
Document Number: 59245

                                                                                            Page 25 of 48
contends that, in reviewing this project, the Corps “refused to be rushed, and instead

sought and obtained more information and took the time necessary to make its own

informed decision.”127 The Corps notes that the Section 404 EA was written solely by the

Corps, and the Section 408 EA went through substantial revisions and changes in

response to comments and questions by the Corps.

        The Corps also defends its deference to PHMSA’s regulatory oversight over

pipelines, including spill response plans and pipeline construction and maintenance. The

Corps notes that “‘courts . . . have favorably viewed similar agency reliance on applicable

regulatory standards when assessing impacts as part of a NEPA required analysis.’”128

Further, the Corps contends Plaintiffs’ arguments do not accurately portray the record.

While Plaintiffs claim the Corps could not have actually relied on and deferred to PHMSA’s

expertise because the record does not document any correspondence between the two

agencies, Plaintiffs ignore record evidence that the Corps utilized the PHMSA spill

database to evaluate the risk of an oil release129 and that the Corps utilized a PHMSA

spill model.130 As to Plaintiffs’ complaint that the Corps did not require Bayou Bridge to

produce and obtain approval of a pipeline spill response plan prior to issuing the Section

404 permit and Section 408 permission, the Corps counters that spill response plans and




127
    Id.
128
    Id. at p. 30 (quoting Standing Rock Sioux Tribe v. U.S. Army Corps of Engineers, 255 F. Supp. 3d 101,
126 (D.D.C.) (citing EarthReports, Inc. v. FERC, 828 F.3d 949, 957 (D.C. Cir. 2016) and Sierra Club v.
Clinton, 746 F. Supp. 2d 1025, 1047 (D. Minn. 2010)).
129
    BBP 420, 442.
130
    BBP 353-55.
Document Number: 59245

                                                                                           Page 26 of 48
the timing of their approval are firmly in PHMSA’s regulatory domain.131

        The Court finds that Plaintiffs have not carried their summary judgment burden on

this issue. Indeed, the Court has already considered and rejected the proposition that the

Corps failed to fully analyze the risk and impacts of an oil spill and that the Corps

improperly delegated that responsibility to PHMSA.132                       The now fully developed

administrative record further supports the Court’s findings on this issue.

        First, the Court finds that the Corps followed the governing regulations in allowing

Bayou Bridge to prepare initial draft EA assessments from which to work.133 Indeed, “[t]he

Corps’ regulations do not require the Corps to undertake an independent investigation or

to gather its own information upon which to base an EA.”134 The administrative record in

this case demonstrates that the Corps “independently evaluate[d] the information

submitted” and “t[ook] responsibility for the scope and content of the” EAs and the

underlying information’s accuracy.135 Plaintiffs’ contention that the Corps simply dropped

the issue of spills after Bayou Bridge promised to submit a spill response plan136 is belied

by the record. Plaintiffs complain that, when a Corps employee told Bayou Bridge its

Facility Response Plan (FRP) should be “reviewed by Corps staff to ensure that it meets


131
    49 C.F.R. § 194.119; see also EarthReports, 828 F.3d at 957 (recognizing that, once an agency has
evaluated the environmental impacts of a proposed use, it may properly conclude that it has “‘no grounds’
for requiring more stringent conditions than those required by the” agency with regulatory jurisdiction over
the use.).
132
    See Rec. Doc. 86 at p. 27 (rejecting Plaintiffs’ argument that “the Corps simply dismissed the risk [of an
oil spill] and referred the matter to PHMSA” as “meritless in light of the substantial attention given to the
issue as set forth in both EAs.”).
133
    40 C.F.R. § 1506.5(a)-(b).
134
    Friends of the Earth v. Hintz, 800 F.2d 822, 834 (9th Cir. 1986).
135
    40 C.F.R. § 1506.5(a)-(b).
136
    Rec. Doc. No. 202-2, p. 24 n. 6.
Document Number: 59245

                                                                                               Page 27 of 48
requirements,” Bayou Bridge responded that its “existing FRP” for “the region” would “be

updated to include the [B]ayou [B]ridge [P]ipeline upon completion of construction per

PHMSA requirements.”137          However, Plaintiffs fail to note that Bayou Bridge also

explained that the Corps staff member preparing the EA had already reviewed and

provided “[e]dits to the FRP related information,” and that other planning documents for

spill responses—called Geographic Response Plans (GRPs)—“have been provided to

the” Corps.138 Moreover, Plaintiffs should be aware that the Corps considered the GRPs

because they are identified on the administrative record index,139 and Plaintiffs’ counsel

received them when the parties discussed a protective order.140 Thus, as Bayou Bridge

notes, Plaintiffs are disingenuous in accusing the Corps of relying on a response plan that

“did not even exist at the time the Corps made its final decision.”141

       Further, both EAs confirm that the Corps reviewed the data and analysis of oil spill

risks in concluding that the risk of a large oil spill in the Basis was “minimal.”142 Both EAs

also confirm that the Corps comprehensively “assessed the environmental impacts” of a

leak or spill under a variety of circumstances.143 Thus, Plaintiffs essentially ask the Court

to find that the District Commander lied in his representations of independent review. Not




137
    BBP1028.
138
    BBP1015 (referencing “Howard”); see also BBP465 (identifying “Howard” Ladner of the Corps).
139
    BBP23997-4532.
140
    Rec. Doc. No. 164, p. 3.
141
    Rec. Doc. No. 202-2, p. 15; see also BBP23997-4532 (emergency response prep, planning, and tactics
at federal project crossings).
142
    BBP90; BBP443.
143
    BBP464.
Document Number: 59245

                                                                                        Page 28 of 48
only are credibility determinations improper on summary judgment, the record simply

does not support such a finding.

        Regarding Plaintiffs’ claim that the Corps’ staff lacks relevant expertise for the oil

spill risk analysis, the record fails to substantiate this claim as well.                 The District

Commander who made the FONSI decision and public-interest findings for this project is

a civil engineer with two Master of Science degrees.144 The Corps’ team on the Section

408 EA included experienced civil and geotechnical engineers, a facilities engineer, a

biologist, and a marine biologist,145 and the Corps employs scientists and engineers with

relevant expertise in “Fuel Facilities (Petroleum, Oils and Lubricants)” and divisions that

specialize in environmental engineering and geology, water resources, and water

resources remote sensing/GIS technology.146

        Ultimately, the Court finds, again, that the Corps properly deferred to PHMSA and

relied on its expertise in evaluating the risks and impacts of oil spills for this project.147 It




144
      Leadership: Colonel Michael Clancy, U.S. Army Corps of Eng’rs, https://web.archive.
org/web/20171228015631/https://www.mvn.usace.army.mil/About/Leadership/Bio-Article-
View/Article/474408/colonel-michael-clancy (archived Dec. 28, 2017) (last visited Aug. 16, 2019). Colonel
Clancy’s three-year term as District Commander ended on June 11, 2019. See Gov. Edwards Expresses
Gratitude to New Orleans Corps of Engineers Commander Col. Clancy, Office of the Governor (June 11,
2019), http://gov.louisiana.gov/index.cfm/newsroom/detail/ 1988.
145
    BBP247.
146
    See Centers of Expertise, U.S. Army Corps of Eng’rs, https://www.usace.army.mil/About/Centers-of-
Expertise (last visited Aug. 16, 2019). The Corps is also a congressionally designated member of the
Interagency Coordinating Committee on Oil Pollution Research (ICCOPR). 33 U.S.C. § 2761(a)(3). In fiscal
year 2016-2017 alone, the ICCOPR oversaw 316 member projects and generated over 250 publications
“related to the prevention of, preparedness for, and response, to oil spills.” Report to Congress: ICCOPR
FY 2016-2017 Activities, U.S. Coast Guard 1 (2018), https://www.dco.uscg.mil/Portals/9/CG-
5R/ICCOPR/Files/USCG_ICCOPR%20Oil%20Pollution%
20Research%20(FY%202016-2017)_Approved%20Version.pdf?ver=2018-11-28-154311-093.
147
    See Rec. Doc. No. 86, p. 22.
Document Number: 59245

                                                                                           Page 29 of 48
was proper for the Corps to rely on the worst-case spill model prepared in accordance

with PHMSA specifications148 and on PHMSA’s extensive database of pipeline

incidents.149 There is no basis upon which to find that the Corps neglected its legal

obligation to perform an independent review of the oil spill risks from the project, that the

Corps simply “rubber stamped” Bayou Bridge’s submissions, or that the Corps improperly

delegated its obligations to, and relied solely on information from, other federal agencies.

                2. CWA Section 404 Public Interest Analysis

        Plaintiffs argue that the Corps gave no consideration to the risks/impacts of oil

spills for purposes of the Section 404 public interest analysis. Plaintiffs again claim that

the Corps has “sidestepped” the consideration of spills by deferring to PHMSA, an

argument the Court has rejected now three times, and further claims that the Corps’ “lone

sentence” in the Section 404 EA stating that it considered oil spill risks in the Section 408

EA fails to comply with the CWA because the Section 404 EA only complies with NEPA

standards.150 Plaintiffs argue that the Corps failed to incorporate any findings from the

Section 408 EA into its CWA analysis. Plaintiffs urge that this failure to consider oil spills

under CWA standards and regulations resulted in an arbitrary and capricious decision.

        The Corps defends its public interest analysis under the CWA, arguing that it

specifically addressed the issue of oil spills in the context of analyzing “Water Supply &




148
    BBP353-55.
149
    BBP422; BBP1362-63.
150
    Rec. Doc. No. 202-2, p. 36.
Document Number: 59245

                                                                                 Page 30 of 48
Conservation” as part of the “Public Interest Review.”151 Further, pursuant to PHMSA

regulations, the Corps stated that Bayou Bridge would be required to prepare a Facility

Response Plan to address its response to any oil spill in addition to installing “remote

actuated shut-off valves” at periodic intervals along the pipeline.152 Also, in evaluating

the issue of environmental justice pursuant to Executive Order 12898, the Corps notes

that it determined “that risk of a large spill resulting in significant adverse environmental

impacts to any particular resource or community was determined to be minimal.”153 The

Corps also reviewed PHMSA’s active 2004 to 2016 database and calculated that the

“incident frequency for ‘onshore pipeline, including valve sites’ is 0.00079 incidents per

mile-year. Additionally, if any release did occur, it is likely that the total release volume of

a spill would be 4 barrels (bbls) or less based on historical spill volumes.”154 The Corps

maintains Plaintiffs argument is “overly formalistic” as the record firmly establishes that

the Corps considered the potential for oils spills and reasonably determined the low risk

of a significant spill.

       Pursuant to this analysis, the Corps concluded that an existing framework of

requirements was in place to protect the public from the limited risk of a spill. The Corps

rejects Plaintiffs contention that it is the Corps’ responsibility to police whether PHMSA

and the Louisiana Department of Environmental Quality (“LDEQ”) are functioning



151
    BBP 1, 54-55.
152
    BBP 24; see also BBP 26-27 (BBP would be liable for remediation of any oil spill for which it was
responsible).
153
    BBP 90.
154
    Rec. Doc. No. 220, p. 34 (quoting BBP 80 (quotation in original)).
Document Number: 59245

                                                                                       Page 31 of 48
properly; rather, the Corps maintains it reasonably and legally deferred to those agencies

where appropriate.

       The Court has already ruled that “it was not improper for the Corps to rely upon

the Section 408 EA in reaching its FONSI determination in the Section 404 EA.”155

Plaintiffs claim that the Corps’ oil spill analysis may have satisfied NEPA but failed to

satisfy the CWA is without merit. The Court finds that the Corps reached substantively

identical public interest determinations under both Section 404 and 408. Applying the

relevant CWA regulations discussed above to the information found in the administrative

record, the Court finds no merit to Plaintiffs’ argument on this issue. As the Corps noted,

“courts are encouraged to ‘uphold a decision of less than ideal clarity if the agency’s path

may be reasonably discerned.’”156 At the very least, on this issue, the Corps’ path is

reasonably discerned as the oil spill analysis for both the Section 408 EA and 404 EA

was rationally connected and closely tied together.

               3. Diluted bitumen (“dilbit”)

       Plaintiffs claim that the Corps failed to consider information submitted during the

administrative review process that the pipeline could be used to transport diluted bitumen

(“dilbit”) from Canadian tar sands. Plaintiffs cite documentation of the recent purchase of

a significant interest in the pipeline system by Enbridge, the company that ships most




155
   Rec. Doc. No. 86, p. 22.
156
   Handley v. Chapman, 587 F.3d 273, 281 (quoting Bowman Transp., Inc. v. Arkansas–Best Freight Sys.,
Inc., 419 U.S. 281, 286, 95 S.Ct. 438, 42 L.Ed.2d 447 (1974)).
Document Number: 59245

                                                                                       Page 32 of 48
Canadian tar sands.157 Plaintiff maintains that Enbridge has explicitly stated that the

purpose of this purchase was to enable it to move dilbit to Gulf refineries and terminals

via the Bayou Bridge pipeline.158        Further, Plaintiffs claim Enbridge was previously

involved in one of the worst pipeline spills in history, the Marshall, Michigan dilbit disaster

that the NTSB attributed to both “pervasive organizational failures” at Enbridge as well as

inadequate regulation by PHMSA.159

       Plaintiffs posit that the distinction between conventional crude and tar sands

bitumen is highly consequential in terms of both spill risks and impacts, and the

transportation of tar sands increases the risks of pipeline ruptures. That the Corps did

not address this possibility in its oil spill risk assessment, according to Plaintiffs, further

renders the Corps’ FONSI arbitrary and capricious.

       The Corps responds to Plaintiffs’ dilbit concerns, calling them speculative but

nevertheless directing the Court to information in the administrative record demonstrating

that the Corps did, indeed, consider this concern.160 However, the Corps contends the

articles cited by Plaintiff do not state that the Bayou Bridge pipeline will be used to

transport dilbit, nor do they mention the Bayou Bridge pipeline at all.161 The Corps

maintains that the purpose of the Bayou Bridge pipeline is to transport domestic crude oil




157
    BBP 23768.
158
    BBP 23770 (“This week’s deal by Enbridge, however, will allow more Canadian crude and oil sands
barrels to flow to those Gulf Coast refineries.”).
159
    BBP 23861.
160
    BBP 1472-75.
161
    BBP 23768-68.
Document Number: 59245

                                                                                      Page 33 of 48
to refineries on the Gulf Coast.162 Additionally, the Corps contends it modeled spill risks

using light crude oil because the Corps judged this to result in the worst case spill in both

scale and impact.163

       The Court finds that Plaintiffs have failed to demonstrate evidence to support the

likelihood that the Bayou Bridge pipeline will carry dilbit such that the Corps’ treatment of

this possibility resulted in an arbitrary and capricious decision. Notwithstanding the fact

that Plaintiffs offered this information well beyond the comment period,164 the documents

cited by Plaintiffs do not support their assertion that Enbridge intends to move dilbit to

Gulf refineries and terminals through the Bayou Bridge pipeline. As Bayou Bridge notes:

“the article that Plaintiffs cite (at 24) explains that Enbridge acquired its interest so it could

redirect lighter crude oil from existing Enbridge pipelines to the DAPL and ETCO lines

that connect to Bayou Bridge, thus allowing Enbridge to use its existing lines (i.e., not

Bayou Bridge) for dilbit.”165 This concern is highly speculative and is insufficient to find

the Corps’ conclusion arbitrary and capricious.

       B. Environmental Impacts of Construction

       Plaintiffs also claim the Corps’ EAs are insufficient as the Corps failed to analyze

“other grave environmental impacts” resulting from the construction in the Basin.166


162
    BBP 340.
163
    BBP 24804.
164
    BBP1472-75 (September 28, 2017 letter); BBP7267 (404 comment period, as extended, closed January
31, 2017); BBP4412 (408 comment period closed March 9, 2017).
165
    Rec. Doc. No. 231-1, p. 36 (citing BBP23770 (explaining that by adding DAPL and ETCO to Enbridge’s
network, the company can “free up more space on its mainline system for additional volumes of Canadian
oil to make its way south”).
166
    Rec. Doc. No. 202-2, p. 10.
Document Number: 59245

                                                                                        Page 34 of 48
Plaintiffs argue that no serious consideration was given to concerns that changing water

flows and encouraging deposition of sediment in the Basin would result in significant

hydrologic and sediment impacts.                 Plaintiffs contend the Corps’ designation as

environmental impacts as “temporary” – such as the loss of cypress-tupelo vegetation –

is undermined by the record.

            1. Alteration of sediment

        Plaintiffs correctly note that NEPA requires consideration of the “indirect” effects

of agency decisions.167 Indirect effects are those “caused by the action and are later in

time or farther removed in distance, but are still reasonably foreseeable.”168 An impact is

“reasonably foreseeable” if a “person of ordinary prudence would take it into account in

reaching a decision.”169 The CWA also recognizes that “secondary impacts” are a critical

consideration when permitting the destruction of wetlands under Section 404.170

Secondary effects are defined as “effects on an aquatic ecosystem that are associated

with a discharge of dredged or fill materials, but do not result from the actual placement

of the dredged or fill material.”171 Moreover, “[i]nformation about secondary effects on

aquatic ecosystems shall be considered” prior to issuance of a Section 404 permit.172



167
    40 C.F.R. § 1508.25.
168
    Id. § 1508.8; BBP 22880 (Corps’ guidance) (“The district must consider the direct and indirect effects of
the proposed project needing the Corps’ permit authorization.”)
169
    City of Shoreacres v. Waterworth, 420 F.3d 440, 453 (5th Cir. 2005).
170
    BBP 4446; 40 C.F.R. § 230.11; Riverside Irr. Dist. v. Andrews, 758 F.2d 508, 512 (10th Cir. 1985) (“To
require [the Corps] to ignore the indirect effects that result from its actions would be to require it to wear
blinders that Congress has not chosen to impose.”).
171
    40 C.F.R. § 230.11(h).
172
    Id.
Document Number: 59245

                                                                                               Page 35 of 48
        Plaintiffs claim that changes to the hydrology or sediment deposition in a waterway

resulting from a project are precisely the kind of “indirect” or “secondary” impacts that

require close scrutiny under these standards.173 Pursuant to the regulations, Plaintiffs

maintain that changes to the flow and circulation of water must be considered as part of

the public interest analysis and the significance of impacts from the proposed

discharge.174 Further, the Corps acknowledged that sediment transport is a basic function

of a stream system; thus, changes in sediment transport are a foreseeable consequence

of altering channel morphology.175 Additionally, these types of changes are particularly

significant in the context of cumulative effects from past changes to the Basin’s hydrology

and sediment.176

        Plaintiffs contend that, not only was the Court correct to decide that these impacts

on water flow and sediment deposition constituted irreparable harm to the Basin, the

administrative record strongly supports this conclusion.177                       Plaintiffs highlight the

information in the record documenting the vast wetland loss in the Basis as a result of


173
    Rec. Doc. No. 202-2, p. 38 (citing e.g., Idaho Rivers United v. Probert, 2016 WL 2757690, at *11–12 (D.
Idaho, May 12, 2016) (agency must consider sediment delivery into river system as indirect and cumulative
impact); see also 40 C.F.R. § 230.11(a) (“Potential changes in substrate elevation and bottom contours
shall be predicted[.]”) (emphasis added); id. § 230.11(b) (“Consideration shall also be given to the potential
diversion or obstruction of flow, alterations of bottom contours, or other significant changes in the hydrologic
regime.”).
174
    40 C.F.R. §§ 230.23, 230.11.
175
    BBP 25467.
176
    BBP 1633 (past pipeline construction has “severely impacted the natural hydrology and circulation” of
the basin); BBP 1640; BBP 4447; supra at 8–9 (NEPA requires adequate discussion of cumulative impacts).
177
    See Rec. Doc. No. 86, pp. 16-17; BBP 11670 (expressing concern over “large indirect hydrological
impacts that cause siltation and vast changes to the forest canopy”); BBP 4446 (“direct, indirect, secondary,
and cumulative impacts… remain overlooked”); BBP 11660 (mitigation “inadequate to address inevitable
indirect and cumulative wetland effects” from project of this scale); BBP 4438 (“By altering north-south flow
within the Atchafalaya, Bayou Bridge would even degrade fertile swamps vital to wildlife and harvest.”).
Document Number: 59245

                                                                                                 Page 36 of 48
indirect impacts through changes in wetland hydrology.178 Issues of heaving flooding

during times of high sediment loads were noted, along with accretion in the Basin resulting

in the deprivation of sediment and ultimate loss of coastal land.179

       Despite this information being presented to the Corps, Plaintiffs claim that neither

the Corps’ decisions or underlying analysis mention any of these impacts to the Basin’s

hydrology or sediment accretion. Rather, Plaintiffs contend the Corps limited its analysis

to only the direct impacts of wetlands loss and mitigation therefor. Thus, Plaintiffs claim

any secondary impacts have been ignored in the Corps’ CWA analysis, finding simply in

the Section 404 EA that “significant secondary effects…are not anticipated” from the

pipeline.180 Plaintiffs acknowledge that the Corps refers to indirect impacts in the Section

408 EA but complains that this is only in the limited context of temporary turbidity resulting

from construction.181

       Plaintiffs further disagree with any argument by the Corps that it relied on mitigation

via the Louisiana Wetland Rapid Assessment Method (“LRAM”) to address these pipeline

impacts. Plaintiffs argue, while LRAM is used to calculate mitigation credits for direct

losses of wetlands, there is nothing in LRAM to offset indirect impacts like increased

sedimentation.182 Further, Plaintiffs complain that the Corps removed the requirement to

mitigate for cumulative and indirect impacts, a requirement that had been part of previous


178
    BBP 1651.
179
    BBP 1659; 1635.
180
    Section 404 EA at 58.
181
    Section 408 EA at 60.
182
    BBP 24995; BBP 4464-67 (“LRAM does not include a direct method for evaluating cumulative,
secondary, and indirect impacts”).
Document Number: 59245

                                                                                 Page 37 of 48
protocol.183 Because the EPA explicitly requires mitigation for both direct and indirect

impacts,184 the Corps’ failure to mitigate indirect impacts to wetlands was arbitrary and

capricious.

       The Corps rejects Plaintiffs’ contention that the Corps’ conclusion that significant

secondary effects are not anticipated was conclusory because the Corps claims it did

specifically examine these factors in setting out its conclusions consistent with the 404(b)

guidelines. The Corps acknowledges that it was required to consider secondary effects

for the project:

       Secondary effects are effects on an aquatic ecosystem that are associated
       with a discharge of dredged or fill materials, but do not result from the actual
       placement of the dredged or fill material. Information about secondary
       effects on aquatic ecosystems shall be considered prior to the time final
       section 404 action is taken by permitting authorities.185

       Pursuant to these guidelines, the Corps notes that it considered the effect of

digging the trench for placement of the pipe, but it ultimately concluded that there would

not be an adverse impact because the permit required that the natural, preexisting

contours be restored and the area allowed to revegetate.186                  The Corps notes that

Plaintiffs failed to acknowledge that, after the pipes have been installed approximately

four feet below the preexisting ground level, the original contours and elevation of the



183
    BBP 6533 (“unlike the Corps’ previous mitigation method, the modified Charleston method, the LRAM
apparently does not require mitigation for indirect, secondary, or cumulative impacts”); BBP 5088; BBP
4467 (predicting that more projects would require EISs because mitigation fails to account for indirect,
secondary, and cumulative wetland impacts).
184
    BBP 12843.
185
    Rec. Doc. No. 220, p. 35 (quoting 40 C.F.R. § 230.11(h)(1)).
186
    BBP 45.
Document Number: 59245

                                                                                          Page 38 of 48
land must also be restored. Further, the Corps determined that, while construction would

have a temporary effect on water circulation, that circulation is anticipated to return to

normal after the contours and elevation are restored to preexisting conditions.187

Regarding sediment and turbidity, the Corps acknowledged that there will be increased

amounts of sediment in the water column during construction but likewise found that this

impact would be minimized through specific construction techniques, such as the use of

berms or coffer dams. Thus, the Corps concluded that this effect should diminish over

time and leave no adverse effect once the construction has finished.188

       The Corps also contends its analysis of this issue satisfied NEPA. Notably, both

EAs acknowledge the possibility of indirect impacts to the basin, including “the

introduction of sediments from the cleared construction [right-of-way] to wetlands in or

adjacent to the action areas” and “modifications to the hydrology of the wetlands.”189 To

minimize the risk of suspended sediment or increased turbidity during construction, the

Corps points to the record demonstrating that it required Bayou Bridge to implement

sediment control measures during construction.190 Additionally, to minimize the risk of

long-term increases in suspended sediment or turbidity, the Corps required Bayou Bridge

to take measures to stabilize disturbed areas after the project was complete.191 The


187
    Id.
188
    BBP 46; see also BBP 50 (“Cumulative effects on the aquatic ecosystem”); BBP 51 (“Secondary effects
on the aquatic ecosystem”).
189
    BBP 393; accord BBP 11-12; BBP 46; BBP 51; BBP 161.
190
    BBP 46; see also BBP 39; BBP 97; BBP 112; BBP 382; BBP 664-67 (construction plan discussing
temporary sediment control measures during construction).
191
     BBP 667-69 (construction plan discussing temporary and permanent stabilization procedures after
completion, as well as revegetation procedures).
Document Number: 59245

                                                                                         Page 39 of 48
Corps maintains that, considering these permit conditions, it reasonably concluded that

“[a]ny reduction in water quality resulting from the proposed construction activities is

anticipated to be of short duration, and localized to an area immediately surrounding the

construction site. The proposed project should have little short-term and no long-term

effect.”192 Hence, the Corps claims these findings show that it reasonably concluded that

construction would not have a significant impact on sediment or turbidity in the Basin.

       The Corps also argues that the record disputes Plaintiffs’ claims that the pipeline

creates a major new channel through the Basin because the EAs fully explain how the

“majority of the proposed activity is adjacent to existing pipeline [rights-of-way].”193 The

EAs require Bayou Bridge to “return wetlands to pre-construction contours”194 in order to

minimize the possibility of any “long-term changes in drainage and flow patterns,

flooding[,] and sediment distribution and accretion in environmentally sensitive areas such

as the Atchafalaya Basin.”195 The Corps notes that it considered and rejected Plaintiffs’

early request that Bayou Bridge change the hydrology of the basin by disturbing remnant

spoil piles from pre-CWA pipeline construction196 “precisely because it would result in a

new, permanent discharge of material into the Corps’ jurisdictional waters and alter the

status quo hydrology of the basin.”197 The Corps asserts that the record and the EAs



192
    BBP 46; BBP 393.
193
    BBP 51.
194
    BBP 393.
195
    BBP 51; see also BBP 161 (“All excavated material placed in temporary spoil piles in the work space
will be restored to preconstruction contours to minimize impacts on hydrology.”).
196
    BBP 4224.
197
    Rec. Doc. No. 220, p. 37 (citing BBP 4224).
Document Number: 59245

                                                                                         Page 40 of 48
show that the Corps took a hard look at the issue of whether pipeline construction would

alter the hydrology of the Basin, and the Corps included permit conditions to minimize

any impact.198 Thus, the Corps reasonably concluded that pipeline construction would not

significantly alter the Basin’s hydrology, and the Corps maintains that Plaintiffs’ difference

of opinion on this technical determination is no basis to set aside the Corps’ permitting

decisions.199

        Plaintiffs admit this issue was not raised at the preliminary injunction stage; thus,

the Fifth Circuit has not spoken on this issue of indirect impacts. After reviewing the

record, the Court finds that the Corps did not ignore the issue of indirect impacts in the

Basin. The Court finds that the Section 408 EA clearly explains that the pipeline, which

is co-located with existing pipelines, constructed in segments,200 supports the conclusion

that the Bayou Bridge pipeline would “not result in . . . the creation of a pipeline canal.”201

Further, the record demonstrates that the Corps expressly considered and analyzed

indirect impacts on the Basin.202 Under NEPA, the Corps explicitly considered “[i]ndirect

impacts on wetland resources that could result from . . . the introduction of sediments

from the cleared construction [right-of-way] . . . and modifications to the hydrology of the

wetlands as the result of subsurface flow along the pipeline.”203 The Corps concluded


198
    BBP 1; BBP 39; BBP 96-98.
199
    Rec. Doc. No. 220, p. 37 (citing Sabine River Auth. v. U.S. Dept. of Interior, 951 F.2d 669, 678 (5th Cir.
1992)).
200
    BBP437.
201
    BBP458; BBP459 (Bayou Bridge’s “preferred alternative is co-located with the existing pipelines and
would not result in the creation of a new pipeline corridor through the area.”).
202
    BBP51; BBP58; BBP393.
203
    BBP393.
Document Number: 59245

                                                                                               Page 41 of 48
that the pipeline “would only result in minimal indirect impacts on wetlands,”204 because

Bayou Bridge would be required to implement measures both during and after

construction to capture and remove sediment and “[t]o ensure that the hydrology of [the]

wetlands is maintained.”205

       The record also demonstrates that the Corps considered secondary effects on the

aquatic system for purposes of the CWA and concluded that construction would not result

in an “expected loss of aquatic habitats, hydrology, or wetland contours.”206 The Corps

made additional “[f]actual determinations” under the CWA about effects on “[w]ater

circulation” and “[s]uspended particulate,” which refers to hydrology and sediment

deposits.207 The Corps explained that permit conditions placed on Bayou Bridge would

resolve Plaintiffs’ concerns about the “potential [for] long-term changes in drainage and

flow patterns, flooding and sediment distribution and accretion in environmentally

sensitive areas such as the Atchafalaya Basin.”208 The Corps also required that Bayou

Bridge “suitably maintain normal hydrologic flows” [] “to the greatest extent practicable[by]

. . . maintain[ing] an approximate 50 foot gap for approximately every 500 feet of

temporary side cast material.”209       The Corps further reserved the authority to order

“additional compensatory mitigation” and “further remediation actions,” including “[r]e-

planting of desirable native tree species, erosion control, [and] regrading,” if it deemed


204
    BBP394.
205
    BBP393; BBP664 (setting forth methods designed to capture and remove sediment).
206
    BBP45-46; BBP51.
207
    BBP45-46; see 40 C.F.R. § 230.11.
208
    BBP51; BBP50; BBP58.
209
    BBP97.
Document Number: 59245

                                                                                      Page 42 of 48
such actions necessary.210            The administrative record simply does not support the

contention that the Corps failed to mention or consider the secondary impacts regarding

sediment as a result of the pipeline as the record is replete with instances that the Corps

did just that. The Court finds that the Corps complied with its NEPA and CWA obligations

when considering secondary impacts of the pipeline, and Plaintiffs have not carried their

burden of showing that the Corps’ conclusions are not entitled to deference in this regard.

            2. Mitigation of Wetlands Loss

        Finally, Plaintiffs object to the Corps’ allegedly arbitrary designation of the loss of

forested wetlands as “temporary,” because Plaintiffs maintain this loss is permanent as it

is nearly impossible to regenerate cypress forests. Plaintiffs claim that this “temporary”

designation by the Corps allowed the Corps to unlawfully understate the significance of

the environmental impacts, and escape the preparation of an EIS, and further freed the

Corps from obtaining proper mitigation for such losses:                       “The distinction between

temporary and permanent loss of wetland function is a key factor under LRAM.211 But

the Corps fumbled a critical fact when it determined that the project could proceed with

mitigation that is far too low.”212

        The Court notes that, at the preliminary injunction stage, the Court agreed with

Plaintiffs’ arguments on this issue, and enjoined further construction in the Basis pending

preparation of an EIS to address what the Court likewise perceived to be a permanent


210
    BBP97.
211
    Rec. Doc. No. 202-2, p. 44 (citing BBP 25030).
212
    Id. (citing Ky. Riverkeeper, Inc. v. Rowlette, 714 F.3d 402, 413 (6th Cir. 2013)).
Document Number: 59245

                                                                                           Page 43 of 48
loss of wetlands and a failure to appropriately mitigate same.213 However, Plaintiffs ignore

the Fifth Circuit’s decision reversing this Court’s finding and explicitly rejecting the

arguments214 advanced herein by Plaintiffs on summary judgment. The Fifth Circuit

pointedly noted that “the Corps’ NEPA obligation was limited to discussing relevant

factors and explaining its decision, not to reaching conclusions that this court or the district

court approves.”215 The Fifth Circuit held that: “after considering all the circumstances,

including—importantly—measures imposed on Bayou Bridge to comply with the CWA,

this project did not have a ‘significant’ environmental impact.”216 The court continued:

        On their face, the 200+ pages in both EAs here acknowledged potential
        environmental impacts from the project, discussed third parties’ concerns
        about those impacts, referenced in detail the hydrological, horticultural and
        wildlife environment in the affected acreage of the Basin, and explained how
        and where mitigation bank credits and construction protocols would be
        adopted to render the watershed impact not “significant.” The court’s
        misplaced view that the Corps issued a “mitigated FONSI” is an error of law
        that steered it in the wrong direction. Perhaps the Corps’ discussion might
        have been improved with the addition of certain details, but the Corps’ path
        could “reasonably be discerned” from the EAs and other publicly available
        documents and should have been upheld. Nat’l Ass’n of Home Builders v.
        Defs. of Wildlife, 551 US 644, 658, 127 S.Ct. 2518, 2530, 168 L.Ed.2d 467
        (2007) (internal quotation marks omitted).217

        The Fifth Circuit also rejected the notion that the Corps had not required proper

mitigation for these impacts and upheld the Corps use of the LRAM methodology. “In




213
    Rec. Doc. No. 86, pp. 34-44.
214
    The Fifth Circuit also rejected Plaintiffs’ claim and this Court’s finding that the Corps failed to adequately
address the cumulative impacts of the history of noncompliance by relevant oil companies.
215
    Atchafalaya Basinkeeper 894 F.3d at 698.
216
    Id.
217
    Id. at 698-99.
Document Number: 59245

                                                                                                   Page 44 of 48
general, the Supreme Court has held that the use of scientific methodology like that

contained in the LRAM is subject to particular judicial deference.”218 The court found that,

        How the LRAM was utilized in the instant 404 EA is clearly referenced, if
        not fully explained in background, in twelve pages. Each of the eight
        watersheds crossed by this project is individually described, followed by a
        summary description of the mitigation bank credits required for each,
        followed by a summary chart for each watershed.219
                                           ...

        That the LRAM analysis “rational[ly] connect[ed]” the out-of-kind mitigation
        bank purchases in the Basin to the “aquatic functions and services” lost by
        the project is all that was required either by the CWA regulation, by NEPA,
        or by the Supreme Court. Motor Vehicle Mfrs., 463 U.S. at 43, 103 S.Ct. at
        2866–67.220

        Noting that Bayou Bridge was required to buy bottomland hardwood credits within

the Basin watershed only because it had already purchased all available cypress/tupelo

swamp credits, the court found that “[t]he Corps was entitled to make this decision rather

than revert to the less-preferred alternatives prescribed in the regulations.221 The court

continued:

        Second, the Corps’ responsibility under the CWA is to ensure the protection
        of aquatic functions and services, which does not include the protection of
        tree species as such. The LRAM, properly read and understood, measures
        and scales precisely the aquatic functions and services characteristic of
        each type of Louisiana wetland and corresponding mitigation banks
        containing those wetlands. The scales differed for bottomland hardwoods
        and cypress/tupelo swamp on the basis of factors noted above. Appellees
        have not challenged the scientific validity of the LRAM-based analysis and
        calculations.


218
    Id. at 700 (citing Marsh v. Oregon Nat. Res. Council, 490 U.S. 360, 377-78, 109 S.Ct. 1851, 1861, 104
L.Ed.2d 377 (1989)).
219
    Id.
220
    Id.
221
    Id.
Document Number: 59245

                                                                                           Page 45 of 48
        Third, as the 404 EA clearly states, “[t]he Louisiana Wetland Rapid
        Assessment Method was utilized to determine the acquisition of a total of
        714.5 acres of suitable habitat credits, from approved mitigation banks
        within the watershed of impact.” It was on the basis of the LRAM that the
        Corps determined how many acres Bayou Bridge was required to purchase
        from mitigation banks within the Basin. Whether bottomland hardwoods or
        cypress/tupelo, both mitigation banks constitute wetlands, and the Corps
        concluded that the required purchases made up for the temporary or
        permanent conversion from one type of wetland (bottomland hardwood or
        cypress/tupelo swamp) to scrub shrub wetland. And as has been
        mentioned, Appellees did not contest the out-of-kind mitigation used in part
        to compensate for wetland conversion in the Terrebonne watershed.222

        The court likewise found that the Section 404 EA noted that the Corps’ conclusions

were in line “with ‘the preferred hierarchy as set forth by the USACE,’ i.e. in-basin, in-kind

mitigation first; in-basin, out-of-kind second; etc.223   The court discussed the permit

conditions set forth above that the Corps placed on Bayou Bridge to combat these

environmental impacts and found that:

        In evaluating this project, the Corps conducted careful research; hewed to
        the governing regulations and the scientifically based LRAM tool;
        conditioned the permit in accordance with evolved best management
        practices; required purchases of acreage within mitigation banks that will
        provide the optimal replacement of lost aquatic functions and services; and
        produced two significantly reasoned EAs.224

        Finally, this explanation of the Corps’ decision process is readily understood
        on the basis of the EAs, supplemented by the publicly available LRAM. That
        the district court’s opinion did not express this understanding no doubt is
        partly attributable to its expedited judicial process, which pressed the
        parties’ presentations and lacked the full administrative record. But
        regardless of these difficulties, the record suffices to supply a “rational
        connection” between the facts about the project and its CWA implications


222
    Id. at 701-702.
223
    Id. at 702.
224
    Id. at 702-703.
Document Number: 59245

                                                                                 Page 46 of 48
           and the ultimate decision rendered. The Corps’ decision was thus not
           “arbitrary and capricious.”225

           The Fifth Circuit also found erroneous this Court’s determination that 142 acres of

wetlands would be “irretrievably lost,” noting that

           [a]ccording to the 404 EA, 142 acres will be converted from forested
           wetlands to scrub shrub wetlands and 78 of these acres will have previously
           been cypress/tupelo swamp (designated PFO2 in the LRAM tables).
           “Herbaceous wetlands” also provide important aquatic functions. Because
           there will be no filling of wetlands in this project, converting them to dry land,
           the Corps found no permanent loss of wetlands.226

           Nothing Plaintiffs have presented or argued on these issues upsets the holding of

the Fifth Circuit on those same issues, and this Court is bound by that decision. Plaintiffs

have failed to carry their summary judgment burden on these issues.




225
      Id. at 703.
226
      Id. at 699 n. 3.
Document Number: 59245

                                                                                       Page 47 of 48
VI.     CONCLUSION

        For the reasons set forth above, Plaintiffs’ Motion for Summary Judgment227 is

DENIED. The Motions for Summary Judgment by the Corps,228 Bayou Bridge,229 and

Stupp,230 are GRANTED.

        Judgment shall be entered accordingly.

        IT IS SO ORDERED.

        Baton Rouge, Louisiana, this 25th day of March, 2020.



                                                 S
                                        ________________________________
                                        SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                        MIDDLE DISTRICT OF LOUISIANA




227
    Rec. Doc. No. 202.
228
    Rec. Doc. No. 220.
229
    Rec. Doc. No. 213.
230
    Rec. Doc. No. 214.
Document Number: 59245

                                                                           Page 48 of 48
